September 23, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant filed the patent application, which is a Continuation of U.S. Patent Application No.  16/962,215 with no specification and does not contain an abstract of the disclosure as required by 37 CFR 1.72(b)..  In response to the NOTICE OF INCOMPLETE NONPROVISIONAL APPLICATION mailed 10/15/2021, applicant responded that “parent patent application 16/962,215 filed 14 July 2020, is provided to resubmit the published PCT patent application specification, including the abstract”.  While using the Abstract from the published PCT patent application may be sufficient, Applicant’s response appears to be improper regarding the Specification and the Drawings, since the present invention is a Continuation of a 371 and is not a direct 371 application. As with any Continuation application, the Specification, Abstract, Drawings, and the original Claims should be filed with the Continuation application.  Applicant needs to file the Specification, the original Claims, and an abstract on a separate sheet (or the Abstract only from the published PCT patent application) is required.
Specification

The disclosure is objected to because of the following informalities: In Specification, Applicant needs to insert - - now  U.S. Patent No. 11,160,704 B2, - - after “This patent application is a continuation of United States patent application serial number 16/962,215 filed 14 July 2020”.
Appropriate correction is required.

Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  In response to the NOTICE OF INCOMPLETE NONPROVISIONAL APPLICATION mailed 10/15/2021, applicant responded that “parent patent application 16/962,215 filed 14 July 2020, is provided to resubmit the published PCT patent application specification, including the abstract”.  However, Applicant’s response appears to be improper since the present invention is a Continuation of a 371 and is not a direct 371 application 
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33, lines 3-4, Applicant defines “a secondary slider”, which is unclear and confusing language since a first or primary slider has not been defined.  On line 4, Applicant makes reference to “a rotary head”.  However, it appears it should be changed to - - the rotary head component - - since “a rotary head component” has already been defined.  Is the rotary head” on line 4 the same structure as the “rotary head component” on line 1?  Applicant needs to properly distinguish  the “rotary head component” and the “a rotary head” from one another or write the claim to make it clear that they are one and the same.
In claim 34, line 3, Applicant defines that the “microcontroller” includes process “to command forward or backward movement”.  “Forward or backward movement” of what?
In claim 35, line 3, Applicant defines that the “microcontroller” includes process “to command forward or backward movement”.  “Forward or backward movement” of what?
In claim 36, line should the word - - that  - - be inserted in front of the word “is”?  The word “is” has been used on both lines 2 and 3 and the limitation seems to be unclear, either because the word “is “ has been used too many times or because there is text missing from the claim.
In claim 37, line should the word - - that  - - be inserted in front of the word “is”?  The word “is” has been used on both lines 2 and 3 and the limitation seems to be unclear, either because the word “is “ has been used too many times or because there is text missing from the claim.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claims 33-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach sending signals from a rotation sensor to a microcontroller having a left and a right controller, to activate a linear actuator, wherein the linear actuator is connected to a secondary slider having a push cylinder and attached to a rotary head.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and operation processes similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636